Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Examiner maintained the double patenting rejections as no terminal disclaimer has been filed responding to the double patenting rejections applied in the most recent Office action.
Applicant’s arguments with respect to claim(s) 21-38 have been considered but not persuasive. 
Regarding the claim limitations “so that long axes of the plurality of LED elements have a radial arrangement”: 
Itai discloses a plurality of LED elements ((19b, 20b), (19b’, 20b’), (19b”, 20b”)) (hereinafter “LEDs”) (¶ 0056, 0060) that are connected to the first electrode (13b, 13b’, 13b’’’) and the second electrode 12b, and that are arranged to extend radially outward from the first electrode (13b, 13b’, 13b’’’) and to extend in different directions so that long axes (e.g., axes along the diagonal lines) of the plurality of LED elements (“LEDs”) have a radial arrangement (fig. 8 annotated below).


    PNG
    media_image1.png
    744
    831
    media_image1.png
    Greyscale


Applicant’s arguments regarding the claim limitations “a plurality of LED elements having a rod shape” are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Itai does not expressly disclose the plurality of LED elements have a rod shape.
In the same field of endeavor, Do discloses a pixel structure (fig. 11) wherein the plurality of LED elements (121-125) have a rod shape.
Do into the device of Itai in order to realize a display including a nano-scale LED in which a nano-scale LED device having a nano unit is connected to an electrode without an electrical short-circuit to realize a full-color LED display and maximize light extraction efficiency (¶ 0002 of Do).
Therefore, claims 21-38 stand rejected.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,249,603 B1. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 21-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-27 of copending Application No. 16/299,735 in view of Do et al. (US 20160211245 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 21 recites “…so that long axes of the plurality of LED elements have a radial arrangement”. The limitation “long axes of the plurality of LED elements” was not described in the specification. In the remarks submitted on 02/18/2021, Applicant did not point out the paragraph of the original disclosure supporting this limitation. Thus, Applicant does not have written support for the claimed language. If applicant feels this is in error, applicant is welcomed to contact the examiner with support in the originally filed specification that support for the claimed language can be found.
Claims 22-38 are rejected for dependence upon a 112(a) rejected instance claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 21-27, 29-31, 33-37  is/are rejected under 35 U.S.C. 103 as being unpatentable over Itai et al. (US 2005/0122031 A1) (hereinafter “Itai”) in view of Do et al. (US 20160211245 A1) (hereinafter “Do”).

In re claim 21, Itai discloses a pixel structure (figs. 7-9) (¶ 0056-0069) comprising: 
a base substrate 23 (a single common wiring board 23 has been interpreted as a base substrate; ¶ 0066);
a first electrode (13b, 13b’, 13b’’’) (in the third embodiment shown in figs. 5-6 show the patterned electrodes 13b, 13b', 13b" for an individual light device and in the fourth embodiment shown in figs. 7-9, a number of light emitting devices 22 according to the third embodiment are arranged in a matrix of rows and columns on a single common wiring board 23, thereby providing a panel for displaying letters or images in full color utilizing three primary colors of light; ¶ 0057, 0066) on the base substrate 23;
a second electrode 12b (¶ 0058) having a circular shape extending in a circumferential direction around the first electrode (13b, 13b’, 13b’’’) (¶ 0057-0058); and
a plurality of LED elements ((19b, 20b), (19b’, 20b’), (19b”, 20b”)) (hereinafter “LEDs”) (¶ 0056, 0060. Note, each LED element has been interpreted including the LED chip, e.g. 19b and the connecting portions, e.g. die bonding and metal wire that connect the LED chip with the first and second patterned electrodes) that are connected to the first electrode (13b, 13b’, 13b’’’) and the second electrode 12b, and that are arranged to extend radially outward from the first electrode (13b, 13b’, 13b’’’) and to extend in different directions so that long axes (e.g., LEDs”) have a radial arrangement (fig. 8 annotated below).


    PNG
    media_image1.png
    744
    831
    media_image1.png
    Greyscale

Itai does not expressly disclose the plurality of LED elements have a rod shape.
In the same field of endeavor, Do discloses a pixel structure (fig. 11) wherein the plurality of LED elements (121-125) have a rod shape.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Do into the device of Itai in order to realize a display including a nano-scale LED in which a nano-scale LED device having a nano Do).

In re claim 22, Itai in view of Do discloses the pixel structure of claim 21 outlined above.
Itai further discloses the pixel structure of claim 21, wherein a first end of each of the plurality of LED elements (“LEDs”) is located on the first electrode (13b, 13b’, 13b’’’) and a second end is located on the second electrode 12b (see figs. 5-6, as explained above in claim 21; ¶ 0057, 0066).

In re claim 23, Itai in view of Do discloses the pixel structure of claim 22 outlined above.
Itai further discloses the pixel structure of claim 22, wherein the first end of each of the plurality of LED elements (“LEDs”) is directly connected to the first electrode (13b, 13b’, 13b’’’) and the second end is directly connected to the second electrode 12b (see figs. 5-6, as explained above in claim 21; ¶ 0057, 0066).

In re claim 24, Itai in view of Do discloses the pixel structure of claim 21 outlined above.
Itai further discloses the pixel structure of claim 21, wherein two LED elements adjacent to each other from among the plurality of LED elements are arranged in a first direction and a second direction intersecting the first direction, respectively, wherein the first direction and the second direction form an acute angle.

In re claim 25, Itai in view of Do discloses the pixel structure of claim 21 outlined above.

Itai further discloses the pixel structure of claim 21, wherein imaginary lines extending from different directions in which the plurality of LED elements are arranged respectively meet 


    PNG
    media_image2.png
    744
    831
    media_image2.png
    Greyscale


In re claim 26, Itai in view of Do discloses the pixel structure of claim 21 outlined above.

Itai further discloses the pixel structure of claim 21, wherein the second electrode 12b is annularly provided with a closed curve.

In re claim 27, Itai in view of Do discloses the pixel structure of claim 26 outlined above.
Itai further discloses the pixel structure of claim 26, wherein the first electrode has a circular shape and is located at the center of the second electrode (see fig. 8 annotated above in claim 21).

In re claim 29, Itai in view of Do discloses the pixel structure of claim 21 outlined above.
Itai further discloses the pixel structure of claim 21, wherein the first electrode and the second electrode are plural (fig. 8 annotated below), the pixel structure further comprising:
an electrode line (26, 27, 29) (shown in the cross-sectional view of fig. 9; ¶ 0067) connecting the plurality of second electrodes 12b.


    PNG
    media_image3.png
    744
    831
    media_image3.png
    Greyscale


In re claim 30, Itai/Do discloses the pixel structure of claim 21 outline above. 
Itai does not expressly disclose wherein a separation distance between the first electrode and the second electrode is 1 µm or more and 7 µm or less.
In the same field of endeavor, Do discloses a pixel structure (fig. 1) wherein a separation distance between the first electrode and the second electrode is about 2 µm (¶ 0309) which teaches the claimed range of 1 µm or more and 7 µm or less.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Do with Itai and keep a separation Do).

In re claim 31, Itai in view of Do discloses the pixel structure of claim 21 outlined above.
Itai further discloses the pixel structure of claim 21, wherein the second electrode 12b comprises (see fig. 8 annotated below) a first sub-electrode (“E2_1”) and a second sub-electrode (“E2_2”) having a semicircular shape,
wherein the first sub-electrode (“E2_1”) and the second sub-electrode (“E2_2”) are separated and arranged to be spaced apart from each other.


    PNG
    media_image4.png
    747
    809
    media_image4.png
    Greyscale



In re claim 33, Itai in view of Do discloses the pixel structure of claim 31 outlined above.
Itai further discloses the pixel structure of claim 31 (see fig. 8 annotated above in claim 31), wherein the first electrode (“E2_1”) and the second electrode (“E2_2”) are plural, further comprising:
a first electrode line (26, 27, 29) (shown in the cross-sectional view of fig. 9; ¶ 0067) connecting the plurality of first sub-electrodes (“E2_1”); and 
(26, 27, 29) connecting the plurality of second sub-electrodes (“E2_2”) (in a similar way as shown in fig. 9).

In re claim 34, Itai in view of Do discloses the pixel structure of claim 33 outlined above.
Itai further discloses the pixel structure of claim 33 (see fig. 8 annotated above in claim 31), wherein a first separation distance between the first sub-electrode (“E2_1”) and the first electrode is different from a second separation distance between the second sub-electrode (“E2_2”) and the first electrode.

In re claim 35, Itai discloses the pixel structure of claim 34 outline above. 
Itai does not expressly disclose wherein the first separation distance and the second separation distance are 1 µm or more and 7 µm or less.
In the same field of endeavor, Do discloses a pixel structure (fig. 1) wherein a separation distance between the first electrode and the second electrode is about 2 µm (¶ 0309) which teaches the claimed range of 1 µm or more and 7 µm or less.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Do with Itai and keep the first separation distance and the second separation distance as 1 µm or more and 7 µm or less in order to avoid electrical short-circuit between the first sub-electrodes and the second sub-electrodes and maximize light extraction efficiency (¶ 0022 of Do).

In re claim 36, Itai in view of Do discloses the pixel structure of claim 31 outlined above.
Itai further discloses the pixel structure of claim 31, wherein a first end of each of the plurality of LED elements (“LEDs”) is located on the first electrode and a second end is located on the first sub-electrode (“E2_1”) or the second sub-electrode (fig. 8 annotated above in claim 31).

In re claim 37, Itai in view of Do discloses the pixel structure of claim 36 outlined above.
Itai further discloses the pixel structure of claim 36, wherein the first end of each of the plurality of LED elements (“LEDs”) is directly connected to the first electrode and the second end is directly connected to the first sub-electrode or the second sub-electrode (fig. 8 annotated above in claim 31).


Claims 28, 32 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itai in view of Do as applied to claims 21 and 31 above and further in view of Shibata et al. (US PGPUB no. 2013/0221385 A1 A1) (hereinafter “Shibata”).

In re claim 28, Itai in view of Do discloses the pixel structure of claim 21 outlined above.
Itai further discloses the pixel structure of claim 21, further comprising: 
a power wire (26) (shown in the cross-sectional view of fig. 9; ¶ 0067) electrically connected to the second electrode 12b.
Itai/Do does not expressly disclose a driving transistor electrically connected to the first electrode.
In the same filed of endeavor, Shibata discloses a pixel structure (figs. 23 and 8-17) comprising a driving transistor T2 (¶ 0279) electrically connected to the first electrode 211 (¶ 0252).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Shibata with Itai/Do in order to form a LED display device.

In re claim 32, Itai in view of Do discloses the pixel structure of claim 31 outlined above.
Itai further the pixel structure of claim 31, further comprising: 
a power wire (26) (shown in the cross-sectional view of fig. 9; ¶ 0067) electrically connected to the first sub-electrode and the second sub-electrode (see the interpretation of the first sub-electrode and second sub-electrode shown in the annotated fig. 8 below).


    PNG
    media_image5.png
    789
    911
    media_image5.png
    Greyscale

Itai/Do does not expressly disclose a driving transistor electrically connected to the first electrode.
 Shibata discloses a pixel structure (figs. 23 and 8-17) comprising a driving transistor T2 (¶ 0279) electrically connected to the first electrode 211 (¶ 0252).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Shibata with Itai/Do in order to form a LED display device.

In re claim 38, Itai/Do discloses the pixel structure of claim 21 outlined above.
Itai/Do does not expressly disclose a display device comprising: 
a driving circuit connected to the pixel structure.
In the same filed of endeavor, Shibata discloses a display device (figs. 23 and 8-17) (¶ 0277-0281) comprising: a driving circuit connected to the pixel structure.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Shibata with Itai/Do in order to form a LED display device. One would have been motivated to do so as MPEP § 2114-II states that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/NILUFA RAHIM/Primary Examiner, Art Unit 2893